Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Melissa Jean Pool, Appellant                          Appeal from the County Court at Law No. 2
                                                       of McLennan County, Texas (Tr. Ct. No.
 No. 06-15-00131-CR         v.                         2015-0550-CR2). Opinion delivered by
                                                       Chief Justice Morriss, Justice Moseley and
 The State of Texas, Appellee                          Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Melissa Jean Pool, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 14, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk